Citation Nr: 9914637	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  92-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including major depression, as secondary to 
service-connected subarachnoid hemorrhage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945 and from September 1949 to April 1952. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in pertinent part, denied 
entitlement to service connection for major depression as 
secondary to subarachnoid hemorrhage.  The veteran currently 
resides within the jurisdiction of the RO in Roanoke, 
Virginia.

In January 1994, the Board remanded this claim because the 
veteran had raised a related claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  
However, the RO had adjudicated that claim on the merits in a 
December 1991 rating decision, and the veteran did not appeal 
that denial.  In March 1996, the Board remanded this claim in 
order to address the related issue of whether the veteran's 
depression was aggravated by his subarachnoid hemorrhage, as 
opposed to caused by the brain hemorrhage.  A supplemental 
statement of the case of October 1996 addressed the issue of 
aggravation.  In June 1997, the Board remanded this claim to 
clarify the veteran's representation.  He has since submitted 
the appropriate form designating Disabled American Veterans 
as his representative.  Since the RO complied with 
instructions in each of the Board's remands, this case is 
ready for appellate review.

As noted in the Board's 1997 remand, the veteran filed a 
claim in 1992 for benefits under 38 C.F.R. § 4.29.  This 
claim was referred to the RO for appropriate development and 
adjudication.  It does not appear that the RO has completed 
such development and adjudication since the Board's remand; 
therefore, this issue is again referred to the RO.



FINDINGS OF FACT

1.  The veteran's claim for secondary service connection for 
an acquired psychiatric disorder is plausible, and the RO has 
obtained sufficient evidence for correct disposition of this 
claim.

2.  The medical evidence shows diagnoses of several acquired 
psychiatric disorders such as major depression, bipolar 
affective disorder, and dysthymic disorder. 

3.  The balance of the medical evidence does not establish 
that the veteran's claimed psychiatric disorder was caused or 
aggravated by his service-connected subarachnoid hemorrhage. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for 
secondary service connection for acquired psychiatric 
disorders, and VA has satisfied its duty to assist him in 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The veteran is not entitled to service connection for an 
acquired psychiatric disorder, including major depression, as 
secondary to service-connected subarachnoid hemorrhage.  
38 U.S.C.A. §§ 1110 and 5107 (West 1991); 38 C.F.R. 
§ 3.110(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran claims that he has a psychiatric disorder, 
including depression, as a result of his service-connected 
brain hemorrhage.  There is extensive evidence associated 
with his claims files dating back to the 1950s.  This 
evidence will be discussed in chronological order.

Service medical records for the veteran's first period of 
service showed no relevant complaints or treatment.  In 1950, 
he was hospitalized for subarachnoid hemorrhage.  While 
hospitalized, the veteran was tense and somewhat depressed 
about his illness, but he was happy about getting out of the 
service.  It was noted that he had experienced "significant 
events" in the past including his father's alcoholism and 
lack of interest, feelings of restlessness, financial 
difficulties, and alcohol use.  It was concluded that his 
immaturity, impulsiveness, and hostility were the result of a 
long-standing condition that had its origin in his early 
childhood relationships.  He was determined unfit for 
military service, in part, due to mixed psychoneurosis not 
incurred during service.

The veteran was hospitalized from February to March 1954.  
His history of "considerable" alcohol use before, during, 
and after service was noted.  He had had several legal 
difficulties and had a pattern of misconduct since his early 
teens.  The initial impression was that he was not psychotic, 
but probably had a personality disturbance.  His past history 
included unconsciousness resulting from a motorcycle accident 
in 1946, as well as being "thrown through the windshield" 
in an automobile accident in 1948, with another loss of 
consciousness.  He stated that he always felt neglected and 
depressed and, after age twelve, also felt inferior.  He 
indicated that he was restless and admitted to truancy 
beginning in the eighth grade.  He had been arrested numerous 
times, often in connection with drinking.  Between his 
periods of service, he had had numerous problems such as 
difficulty maintaining employment, gambling, and drinking, 
and he often moved around.  He detailed his post-service 
history of alcohol consumption, financial problems, moving 
around, arrests, and incarceration.  The examiner stated that 
it was difficult to date the onset of the veteran's illness.  
He had been restless and maladjusted from an early age and 
began drinking whisky between ages 12 and 14.  The examiner 
reviewed the veteran's service medical records regarding the 
subarachnoid hemorrhage and subsequent treatment.  Upon 
mental status examination, the veteran showed no evidence of 
psychosis.  He complained that others did not understand him.  
The veteran underwent psychological testing, which showed 
minimal residuals of subarachnoid hemorrhage.  

The diagnosis was passive-aggressive personality manifested 
by severe alcoholism with secondary anxiety, emotional 
instability, and dependency.  There was marked predisposition 
for this disorder due to an alcoholic father and sickly 
mother, with a behavior problem from an early age.  It was 
noted that gross memory defect and other mental abnormalities 
incident to organic brain damage were notably absent.  The 
examiner concluded that the veteran's difficulties were a 
consequence of his severe chronic alcoholism and that the 
brain hemorrhage was incidental and from which he had made a 
fairly complete recovery. 

The veteran was hospitalized from February to July 1956.  It 
was noted that he had been hospitalized 3-4 times since 
service and was dissatisfied with his treatment.  He had been 
unable to hold a steady job and continued to have episodes of 
drinking to excess.  He reported having spells of extreme 
depression and despondency, including suicidal thoughts.  
There was no history of a suicidal act.  He discussed his 
difficulties during childhood and stated that he was never a 
sociable person.  His conscience bothered him about all the 
things that he had failed to do.  He stated that since his 
cerebrovascular accident, he had been unable to face things 
and take any responsibility.  He stated that his personality 
had changed since the cerebrovascular accident in 1950, 
including wandering around and drinking to excess.  Testing 
such as angiography was negative, and it was felt that the 
veteran essentially had a sociopathic personality pattern 
with a predominating feature of mild depression.  One 
physician felt that the motivating factor for the veteran's 
depression was an effort to try and delay a final divorce 
action.  Psychological testing showed that the veteran was 
paranoid schizophrenic with organic brain damage who might 
show psychotic behavior from time to time.  After much 
discussion, it was finally determined that the veteran 
basically had a character disorder, and it was indicated that 
the brain hemorrhage in 1950 had no significant relationship 
to his current clinical picture.  It was felt that he showed 
schizophrenic features and might be "passing into" a 
schizophrenic reaction, but this diagnosis could not be 
finalized at that time.  The veteran was discharged after not 
returning from a weekend pass because he had been drinking 
heavily.  The final diagnosis was sociopathic personality 
disturbance, antisocial reaction with evidence of a schizoid 
personality pattern disturbance, as manifested by his past 
history and his present involvement in religious matters.  
The predisposition for this disorder was severe since the 
veteran had shown character disturbance traits throughout 
most of his life.

From May to July 1957, the veteran was involuntarily 
hospitalized at Atascadero State Hospital.  The reported 
childhood history and the veteran's alcohol abuse was 
consistent with that discussed above.  He continued to drink 
large quantities of alcohol and had experienced withdrawal 
symptoms once or twice.  According to the records, he had 
made one demonstrative suicidal gesture.  The results of an 
electroencephalogram were compatible with irritability, 
instability, and chronic alcoholism.  The final diagnosis was 
that the veteran was suffering from a personality pattern 
disturbance, unstable personality, alcoholism, and drug 
addition.  The question of schizophrenia with paranoid traits 
could not be entirely ruled-out. 

From June to August 1960, the veteran was hospitalized after 
involvement in a motor vehicle accident that rendered him 
unconscious for 2-3 days.  Diagnoses included cerebral 
concussion and chronic alcoholism.  From January to February 
1961, the veteran was hospitalized for an unrelated 
condition.  It was noted that he exhibited hostile behavior 
and refused to participate in an alcoholic program.  
Psychological tests showed little evidence of organicity, and 
the diagnosis was passive-aggressive personality, passive-
dependent type, with chronic alcoholism.  Manifestations of 
his personality disorder included episodes of depression.  
Predisposition was lifelong personality pattern.  After a 
complete neurological examination, it was determined that the 
veteran had no residual neurological deficits from the 
subarachnoid hemorrhage.  It was also noted the physiological 
examination showed very little brain damage.

The veteran was hospitalized from October 1963 to March 1964 
for anxiety reaction.  He complained of apathy and 
depression.  Psychological testing showed that he was 
severely neurotic with hysterical trends and markedly 
elevated anxiety.  His chief problem seemed to be his 
intolerance for failure coupled with an obsession that he was 
bound to fail at any endeavor.  This problem dated from his 
early childhood.  He had overpowering dependency needs due to 
an extremely emotionally deprived childhood.  The diagnosis 
was psychoneurosis, obsessive compulsive reaction, and 
conversion reaction.  

The veteran was hospitalized from April to December 1966 for, 
among other things, a personality disorder with depression.  
He also had alcoholic withdrawal symptoms.  In May 1969, 
Marion Estes, M.D., indicated in a letter that the veteran 
was being treated for alcoholism and alcohol addiction.  

The Social Security Administration determined that the 
veteran was totally disabled from August 1973 due, in part, 
to chronic depressive reaction.  In August 1973, the veteran 
was hospitalized for several complaints, including 
depression.  He reported a long history of presumably 
situational depression and stated that he was acutely 
depressed after the recent death of his father.  There was a 
history of several ill-defined suicide attempts.  A 
psychiatric examiner felt that the veteran possibly had a 
depressive illness separate from his chronic alcoholism.  
Discharge diagnoses included situational depression.  
Outpatient records covering the period August 1973 to 
November 1974 showed routine psychiatric treatment for 
depressive illness and questionable personality disorder.  In 
August 1974, the veteran indicated that he had a history of 
increased mood, elation, decreased sleep, and increased 
activity and talking.  The diagnosis was major depressive 
disease, hypomanic.  Outpatient records covering the period 
January to March 1975 showed ongoing psychiatric treatment 
with diagnosis of major depressive disease.  It was noted in 
March 1975 that he had had one episode of schizophrenic-type 
behavior.

The veteran was hospitalized from March to May 1975 for 
alcoholism.  It was noted that he experienced depression 
secondary to his inability to live up to his own high 
standards.  It was indicated that the prior schizo-affective 
schizophrenia was not an active problem during this 
hospitalization.  In August 1975, he underwent a VA 
psychiatric examination.  He reported that he was somewhat 
nervous and anxious and thought this could possibly be a 
residual of the subarachnoid hemorrhage.  He admitted to 
extensive problems with alcohol in the past.  He presented no 
unusual mental symptoms upon examination, and there were no 
neurological residuals of the subarachnoid hemorrhage.  
Diagnoses included schizophrenia, schizo-affective type, from 
history.

The veteran was hospitalized in October 1975 after drinking 
heavily.  He indicated that he had felt very depressed 
several months earlier and had been on medication.  When the 
medication was discontinued during the first few days of his 
hospitalization, he complained of feeling markedly 
despondent.  On resumption of his medication, this subsided.  
Diagnoses included depressive reaction.

Outpatient treatment notes dated in July and August 1981 
showed the veteran's complaints of inability to communicate 
and relate to others.  He denied being an alcoholic and 
stated that he was a "mental patient" who had had problems 
coping with life.  He stated that he merely used alcohol to 
reduce his tension and anxiety.  Upon examination, he was 
oriented with no evidence of psychosis.  He was vague, 
guarded, and hostile.  There was no evidence of depression. 

In October 1981, the veteran underwent a VA examination, 
wherein he had difficulty expressing himself and reported 
that his problems began when he had a brain hemorrhage.  He 
complained of memory impairment and difficulty thinking.  The 
diagnosis initially was chronic brain syndrome associated 
with intercranial vascular disease (subarachnoid hemorrhage), 
moderately severe.  However, after the examiner reviewed the 
veteran's claims file, the examiner stated that the veteran's 
subarachnoid hemorrhage was of minor importance if at all.  
The records showed that the veteran was severely impaired and 
disturbed due to heavy misuse of, at least, alcohol.  The 
examiner concluded that the veteran's deterioration was not 
the result of his service-connected brain hemorrhage.  The 
diagnosis was changed to chronic brain syndrome associated 
with alcohol abuse.

In December 1981, the veteran underwent a psychological 
evaluation.  The examiner concluded that the veteran was a 
chronic alcoholic who had also become psychologically 
dependent on psychoactive drugs.  He had been taking 
psychiatric medications and drinking alcohol concurrently for 
several years.  He was somewhat depressed, but this was a 
residual of long-term (30+ years) alcohol abuse and was not a 
primary condition that could be appropriately treated by 
drugs.  

The veteran was hospitalized from March to May 1983, and 
diagnoses included major depressive episodes.  He reported 
suicidal ideations and depression.  He also expressed 
helplessness and hopelessness.  The veteran was hospitalized 
from July to August 1983 for a cardiovascular condition.  His 
history of alcoholism and depression was noted.  The veteran 
was hospitalized from October to November 1983 for acute 
alcohol abuse and chronic alcohol dependency.  It was noted 
that he had a history of depression.  He was also 
hospitalized from November 1983 to February 1984 for chronic 
alcoholism.  The veteran evidenced depression by his tendency 
to say little, flat affect, and his general statements.  This 
problem was identified in the emotional and behavioral 
assessment completed by a psychologist.  His problem was 
resolved by discharge.

The veteran was hospitalized from December 1985 to January 
1986 for complaints of nervousness, anxiety, and 
restlessness.  He stated that he thought he was having 
alcohol withdrawal symptoms.  He was unhappy with his 
situation living with his mother.  He complained of fatigue, 
suicidal ideations, and difficulty sleeping.  He initially 
expressed a desire to work on underlying feelings of 
hostility and his self-destructive attitude exemplified by 
his drinking history.  He was discharged against medical 
advice after he became very demanding regarding his need for 
pain medication.  Discharge diagnoses included borderline 
personality disorder.

The veteran was hospitalized from June to July 1987 with 
suicidal ideations.  He had poor memory for recent events.  
He was placed on anti-anxiety medications.  Discharge 
diagnoses were dysthymic disorder and chronic alcohol 
dependence.  He was again hospitalized from November to 
December 1989 because of depression.  He stated that he drank 
alcohol to deal with his loneliness.  He also voiced suicidal 
ideations.  He underwent therapy and was provided medication.  
Discharge diagnoses included major recurrent depression with 
suicidal ideation. 

In April 1990, the veteran underwent a VA examination.  He 
complained of sleep impairment when he did not take 
medication, anxiety, anger, and a negative attitude.  Upon 
examination, he exhibited memory impairment, ideas of 
reference, and flat affect.  He was severely depressed.  The 
examiner stated that residuals of the subarachnoid hemorrhage 
and the veteran's heavy drinking had caused him to develop 
memory problems, have a flat affect, and difficulty with his 
intellect and judgment.  He became irritable, nervous, and 
quite angry at times.  His most striking feature was his 
marked severe depression even though he was being treated 
with antidepressant medication.  Diagnoses were (1) major 
depression and (2) dementia, secondary to subarachnoid 
hemorrhage and alcoholism. 

In September 1990, the veteran was hospitalized for an 
unrelated condition, but he stated that physicians had told 
him he had chronic depression.  In December 1990, he 
complained of depression and inability to sleep.  He denied 
suicidal ideations.  He was hospitalized from December 1990 
to January 1991.  It was indicated that he had become very 
depressed and nonfunctional.  He had problems with depression 
and poor self-esteem.  He reported a history of alcohol abuse 
with sobriety since October 1989. 

In June 1991, the veteran underwent a VA examination.  The 
examiner reviewed the veteran's claims file for four hours 
prior to the examination, and the veteran was interviewed for 
more than two hours.  The examiner stated that the veteran's 
problems with long-term relationships appeared to be related 
more clearly to alcohol abuse, gambling, job jumping, 
promiscuity, and other characterological behavior by the 
veteran rather than to anxiety or depression.  It was noted 
that despite the veteran's childhood history, as discussed 
above, he currently preferred to assert that his drinking and 
depression began following his discharge from service.  
However, the examiner reviewed the evidence of record, which 
showed that the veteran's heavy drinking and other behavior 
began by 1947 or 1948.  The examiner stated that while the 
veteran's "depression may have increased following the 
subarachnoid hemorrhage of 1950 (during Coast Guard service), 
that his behavior and the associated depressive feelings 
(associated with or precipitated by the veteran's guilt 
feelings about misbehavior) were by no means initiated in 
1952 or later.  Indeed, he is described as bankrupt and 
'desperate' prior to enlistment in the Coast Guard in 1949."  

It was also indicated that another contributor to the 
veteran's depressive feelings was his partially obsessive 
orientation.  A contributor to the recurrent diagnosis of 
"major" depression shown in the medical evidence was the 
veteran's custom to announce to examiners since at least 1954 
that he was contemplating suicide.  The veteran was reported 
to have taken an overdose of aspirin in 1987.  Although the 
examiner did not deny that the veteran had exacerbations 
dependent on his various life failures and drinking episodes, 
a more overall defensible diagnostic description was probably 
dysthymic disorder.

The veteran had been repeatedly treated with antidepressants 
in adequate dosages, but he had never persisted in their 
usage and was not willing to use these medications currently.  
His response suggested characterological, reactive, or 
neurotic depression rather than endogenous affective disease.  
The veteran's history of personality disorders, as discussed 
above, was reviewed.  The examiner stated that the veteran's 
drinking, gambling, thefts, bad check writing, promiscuity, 
occasional sexual deviations, total vocational instability, 
neglect of his wife and children in the first marriage, and 
general unreliability were indisputable pointers of his 
personality disorders.  

The examiner also stated that the etiology of any organic 
brain damage that the veteran might have was certainly 
multiple.  He drank heavily before and after traumatic 
injuries.  He was involved in motor vehicle accidents 
including loss of consciousness, as discussed above.  The 
examiner reviewed the medical evidence and concluded that the 
earliest psychological studies suggested that the later 
findings of greater disturbance were related to continued 
heavy alcoholism and the veteran's involvement in physical 
altercations.  The medical evidence from 1951 to 1973 showed 
several conclusions that the veteran's disorder was not 
organic.  Beginning in 1981, the veteran showed such symptoms 
as poor memory and speech impairment.  The examiner concluded 
that the veteran had minimal or no obvious brain syndrome as 
a residual of the subarachnoid hemorrhage, but had gradually 
accumulated signs of organicity since that time, presumably 
primarily from alcoholism.  The veteran currently claimed 
confusion and inability to cope as a result of the 
subarachnoid hemorrhage and denied or minimized the 
contributions of alcohol and self-generated trauma.

The mental status examination showed findings consistent with 
mild to moderate depression.  Diagnoses included dysthymic 
disorder with occasional exacerbations into major depression 
that may have been genuine.  Major depression was not 
currently present.  Contributions to the veteran's depression 
were the general failures and social disruptions generated by 
his characterological misbehavior and alcoholism. 

The veteran was hospitalized from April to June 1992, and his 
complaints included suicidal ideations.  He reported a long 
history of mood swings since the early 1970s.  He underwent 
psychiatric examination and psychological testing.  The final 
diagnosis was major depression versus bipolar affective 
disorder.  The veteran was hospitalized in November 1992 for 
an unrelated condition, and his history of depression and 
bipolar affective disorder was noted. 

The veteran was hospitalized in January 1994 for mental 
status changes with a history of bipolar disease.  He was 
exhibiting confusion.  He was again hospitalized in April 
1994, and a history of questionable bipolar disorder was 
noted.  He did not recall when this diagnosis had been 
rendered, and he was not very knowledgeable about his 
psychiatric history. 

Outpatient treatment records from August 1992 to April 1994 
showed intermittent psychiatric treatment with diagnoses of 
depression, history of bipolar disorder, organic affective 
disorder, and dysthymia. 

The veteran underwent a VA psychiatric examination in May 
1995.  The examiner reviewed the claims folder for more than 
an hour and interviewed the veteran for more than an hour.  
Upon examination, the veteran had speech impairment, isolated 
suicidal ideations, and memory impairment.  The examiner 
stated that the question of whether the veteran had a mental 
disorder of chronic depression as a result of the 
subarachnoid hemorrhage could only be determined 
"relatively."  The veteran had depression that was 
currently identified as major, which was related to advancing 
age and his past history of other medical and neurological 
problems specifically related to the subarachnoid hemorrhage.

The veteran was hospitalized in May 1995 for transient 
ischemic attacks.  His history of bipolar affective disorder 
and suicidal tendencies was noted.  The veteran was 
hospitalized from February to March 1996.  He reported a 
history of bipolar affective disorder, anxiety disorder, and 
depression.  He was initially very agitated and anxious 
regarding return to his apartment with his medical disorders.  
With medication, he became less depressed with good eating 
and sleeping habits. 

The veteran was hospitalized from March to May 1996.  He 
reported feeling very depressed and angry since onset of his 
medical problems three years earlier.  He reported suicidal 
ideations.  He had a lot of anger towards himself because of 
his inability to do things.  He related a past history of a 
suicide attempt in May 1995 and a diagnosis of bipolar 
disorder in May 1995.  The examiner's diagnoses included 
rule-out major depression due to general medical condition 
(chronic obstructive pulmonary disease, congestive heart 
failure, and stroke) and history of bipolar disorder.  The 
veteran was again hospitalized from May to June 1996 after 
verbalizing suicidal ideations.  The same diagnoses were 
continued.

In July 1996, the veteran underwent a VA psychiatric 
examination.  He stated that he became irritable, 
irresponsible, and abused his family after the subarachnoid 
hemorrhage.  He stated that he also became depressed most of 
the time.  He stated that in the 1950s alcoholism was 
declared an illness, so he drank some and poured some over 
his head and went into a program to get help.  He said that 
he lived in depression most of the time and finally got 
treatment in the early 1980s.  The examiner reviewed the 
veteran's claims file and noted that the veteran had had 
problems with alcohol prior to service and was also 
irresponsible and had had a "run in" with the law before he 
joined the service.  The examiner stated that although 
personality changes following a subarachnoid hemorrhage are 
possible, it was difficult to entirely assign the veteran's 
personality problems to a subarachnoid hemorrhage.  It was 
quite likely that the subarachnoid hemorrhage may have 
exacerbated the veteran's antisocial personality traits.  

Upon examination, the veteran's mood was depressed, and he 
exhibited memory impairment.  The diagnosis was mood 
disorder, hard to say if it is organic affective disorder or 
has a history of bipolar disorder.  It was noted that the 
veteran possibly had dementia, which may be due to chronic 
alcoholism or due to multiple infarcts.  In September 1996, 
the examiner completed an addendum to the examination report.  
The examiner was asked to render an opinion as to whether the 
veteran's service-connected subarachnoid hemorrhage 
aggravated his depression.  The examiner stated: 

Such a comment with a definitive yes or 
no answer is not possible.  In some of 
the studies, it has been reported that 
about one-fourth of the patients who had 
subarachnoid hemorrhage subsequently 
developed anxiety and depression.  It is 
quite likely that subarachnoid hemorrhage 
is responsible for [the veteran's] 
depression, but it cannot be stated with 
absolute certainty.

The veteran filed his claim for secondary service connection 
for depression in 1989.  That claim was originally denied by 
the RO in a May 1990 rating decision.  In the course of his 
appeal, he has maintained that he is not an alcoholic and 
that his personality problems are due, at least in part, to 
his military service.  He stated that when he experienced the 
subarachnoid hemorrhage during service, his spinal fluid was 
bloody, and spinal fluid causes all emotional problems.  He 
stated that he had been confused and depressed for many years 
and on medication since 1951. 


II. Legal Analysis

A. Well-grounded claim

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The medical evidence shows treatment for acquired psychiatric 
disorders such as major depression, bipolar affective 
disorder, and dysthymic disorder.  The opinions of the VA 
examiners in 1991, 1995, and 1996, indicate the possibility 
that the veteran's service-connected subarachnoid hemorrhage 
contributed to his depression.  Assuming the credibility of 
this evidence, the claim must be said to be plausible, and 
therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The veteran has received extensive treatment for his 
psychiatric disorders.  It appears from the claims file that 
most, if not all, of these treatment records have been 
obtained.  It is possible that additional treatment records 
are available.  It is not necessary, however, that the Board 
remand this case to obtain additional treatment records.  Any 
additional treatment records would do no more than confirm 
that the veteran has several psychiatric and personality 
disorders, a fact that is already shown by the evidence of 
record.  The veteran has not stated that any treatment 
records would contain any medical opinions as to possible 
relationships to his subarachnoid hemorrhage or information 
regarding new psychiatric disorders.  Sufficient evidence is 
of record to fairly decide the veteran's claim.  Therefore, 
VA has satisfied its duty to assist the veteran in the 
development of this claim. 

B.  Application of the law to the facts

As to the merits of the veteran's claim, the record includes 
some medical evidence from which a relationship between the 
veteran's claimed psychiatric disorder and his service-
connected subarachnoid hemorrhage might be inferred.  It also 
includes medical evidence that is not favorable to his claim.  
Therefore, the Board must assess the probative weight of this 
evidence in rendering a decision including analysis of the 
credibility and probative value of the evidence, accounting 
for evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable to 
the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, the 
Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board must also assess the credibility and weight to be 
given to the medical evidence before it.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The evidence is no 
longer presumed to be credible once an analysis of the claim 
on the merits is undertaken.

For the following reasons, the Board concludes that the 
preponderance of the evidence is against the claim for 
secondary service connection for an acquired psychiatric 
disorder, including major depression, because the medical 
evidence reflecting that the veteran's arachnoid hemorrhage 
did not cause or aggravate a psychiatric disorder is more 
persuasive and of greater weight than the medical evidence 
that is favorable to such a connection.  

The opinion of the VA examiner in 1991, which is favorable to 
the veteran's claim, is inconclusive and must, therefore, be 
accorded less weight.  That examiner stated that the 
veteran's depression may have increased following his 
subarachnoid hemorrhage, but the veteran's behavior and the 
associated depressive feelings did not begin in 1952.  This 
opinion is unconvincing.  The qualified language of this 
opinion means that it has limited value.  Standing alone, 
this opinion would be so speculative that it would fail to 
provide the medical evidence necessary to well ground the 
veteran's claim.  See, e.g., Bloom v. West, No. 97-1463 (U.S. 
Vet. App. February 10, 1999); Obert v. Brown, 5 Vet. App. 30 
(1993). 

Another opinion favorable to the veteran's claim was from the 
VA examiner in 1995, who stated that the veteran's current 
depression has multiple etiology, including advanced age and 
other medical and neurological problems related to the 
subarachnoid hemorrhage.  However, when this evidence is 
examined closely, it does not support the veteran's claim.  
The substance of this opinion is that the veteran's 
subarachnoid hemorrhage is one factor accounting for his 
depression.  That does not mean that the veteran's 
psychiatric disorders are proximately due to or the result of 
his subarachnoid hemorrhage; it merely means that the 
subarachnoid hemorrhage is but one factor in the subsequent 
development of his depression and not necessarily the 
actually cause. 

Another opinion favorable to the veteran's claim was from the 
VA examiner in 1996, who stated that it is quite likely that 
the subarachnoid hemorrhage is responsible for the veteran's 
depression.  The examiner indicated that the question of 
aggravation could not definitely be answered.  While this 
would seem to indicate that there is reasonable doubt on this 
matter that could be resolved in the veteran's favor, 
thorough review of the other medical evidence of record 
conclusively establishes that the veteran's subarachnoid 
hemorrhage did not cause or aggravate his psychiatric 
disorders.  This opinion, therefore, has little probative 
value.

Several medical professionals have concluded that the veteran 
has several personality disorders and that his depression is 
a manifestation of his character disturbances (i.e., 
hospitalizations in 1956 and 1961).  From 1954 until 1963, 
the only diagnoses rendered despite the veteran's complaints 
of depression were of personality disorders.  Other medical 
professionals have concluded that the veteran's depression is 
a residual of his extensive and long-term alcohol abuse and 
dependence (i.e., hospitalization in 1954 and VA examination 
in 1981).  The medical professionals in 1954 and 1956 
definitively concluded that the veteran's brain hemorrhage 
was "incidental" and had "no significant relationship" to 
his complaints.  The evidence shows that the veteran's 
"depression," rather than being a chronic psychiatric 
condition in itself, was considered by several medical 
professional to be a manifestation or symptom of other 
disorders.  In fact, the psychological evaluation in 1981 
indicated that the veteran's depression was a residual of 
long-term alcohol abuse and "not a primary condition." 

The VA examination conducted in 1991 was, by far, the most 
extensive review of the medical evidence of record and the 
lengthiest documented compensation and pension examination of 
the veteran.  Although that examiner stated at one point that 
the veteran's depression may have increased following the 
subarachnoid hemorrhage, as discussed above, the examiner 
finally concluded that the veteran's dysthymic disorder with 
occasional exacerbations into major depression was due to the 
general failures and social disruptions caused by the 
veteran's character disturbances and alcoholism.  This 
opinion was definitive and based on extensive review of the 
claims file.  

The VA examiner in 1991 also noted that the veteran had been 
treated with antidepressant medications for several years in 
adequate doses, yet this medication had not alleviated his 
complaints of depression.  The veteran's response to 
medication suggested that his depression was 
characterological, reactive, or neurotic, rather than 
endogenous affective disease.  This means that if his 
depression were endogenous, in other words, due to brain 
changes or damage from the hemorrhage, medication would have 
alleviated his symptoms.  Rather, his depression is a 
manifestation of his personality disorders or his reactions 
to life situations and is, therefore, not related to his 
subarachnoid hemorrhage.

The above VA physicians have merely noted that the veteran 
has a psychiatric disability, including depression, and, 
based on general statements as to the role of a brain 
hemorrhage in subsequent development of depression, that 
there was therefore a possibility that the veteran's brain 
hemorrhage contributed to the psychiatric disability.  None 
of these physicians has provided an analysis of why or how, 
in the veteran's particular case, his psychiatric disability 
was causally related to his subarachnoid hemorrhage.  This 
distinction is crucial.  Where a physician is unable to 
provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  

The Board is cognizant of the fact that the veteran maintains 
that he has a psychiatric disorder, including depression, as 
a result of his brain hemorrhage.  However, the veteran is 
not competent to render such an opinion.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's claimed acquired psychiatric disorder, including 
major depression, was not caused or aggravated by his 
service-connected subarachnoid hemorrhage.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disorder as secondary to service-connected 
subarachnoid hemorrhage, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
A reasonable doubt exists where there is an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (1998).  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the relationship 
between the veteran's brain hemorrhage and his psychiatric 
disorders.


ORDER

Having found the preponderance of the evidence is against the 
veteran's claim, entitlement to service connection for an 
acquired psychiatric disorder, including major depression, as 
secondary to service-connected subarachnoid hemorrhage is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

